
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 521
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Mr. Dent (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Burton of Indiana,
			 Ms. Norton,
			 Ms. Clarke,
			 Mr. Cao, Mr. Ruppersberger, Mrs. Maloney, Mr.
			 Chaffetz, Mr. Gerlach,
			 Mr. Moran of Virginia,
			 Mr. Sestak,
			 Mr. Skelton,
			 Mr. Pierluisi,
			 Mr. McHenry,
			 Mr. Westmoreland,
			 Mr. Ehlers,
			 Mr. Petri,
			 Mr. Meeks of New York,
			 Mr. Gonzalez,
			 Mr. Thompson of Pennsylvania,
			 Mr. Honda,
			 Mr. Serrano, and
			 Mr. Kanjorski) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to the importance of having a census that is
		  complete and accurate.
	
	
		Whereas the decennial census is a responsibility of the
			 Federal Government, mandated by article I, section 2 of the
			 Constitution;
		Whereas the enumeration of the population of the United
			 States, as determined by the decennial census, is used to calculate the
			 representation of each State in the House of Representatives;
		Whereas a State’s total representation in Congress, which
			 is equal to its number of Senators plus the number of seats apportioned to it
			 in the House of Representatives, determines the number of electoral votes
			 afforded to that State in Presidential elections;
		Whereas the census has been taken every 10 years since
			 1790, when it was first taken under President George Washington and Secretary
			 of State Thomas Jefferson and was carried out by the marshals of the United
			 States judicial districts;
		Whereas the Census Act of 1840 first established a
			 central, national Census Office during years of enumeration and specified that
			 inquiries be made to include the pursuits, industry, education, and
			 resources of the country;
		Whereas the census subsequently became a source of data on
			 a number of issues of national importance, such as school attendance,
			 educational attainment, and employment;
		Whereas in 1902, the formerly temporary Census Office was
			 reorganized into a permanent Bureau of the Census and has since evolved into
			 the Nation’s central organ for generating, compiling, and making available
			 statistical demographic information;
		Whereas data generated by the Bureau of the Census are
			 used by agencies of the Federal Government to allocate funding and to forecast
			 need for a wide range of programs, including Medicare, Social Security,
			 assistance to farmers, Temporary Assistance to Needy Families, road and highway
			 construction, community development grants, Federal housing assistance,
			 veterans’ health services, and others;
		Whereas these data are also used by private businesses to
			 make sensible decisions concerning where and how to expand their
			 activities;
		Whereas areas are ultimately underserved by the Federal
			 Government when significant portions of the population, especially those in
			 low-income and minority neighborhoods, fail to participate in the
			 census;
		Whereas full participation in the census is necessary to
			 ensure an accurate depiction of our Nation’s population; and
		Whereas April 1, 2010, is the date for the 2010 decennial
			 census of population: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 importance and significance of the census, and encourages full participation in
			 this critical process; and
			(2)urges State,
			 local, county, and tribal governmental entities to promote awareness of the
			 census and to actively encourage their constituents to make every effort to be
			 counted.
			
